DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 9, 10, 13-20, 34-36, 38-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,975,616. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms.
Claims 5, 24, 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,975,616 in view of Burleson (US 2,736,945). It would have been obvious to provide the yarns as monofilament yarns. Burleson discloses that it is known for a material to have the yarns forming the material being a monofilament yarn (Burleson: col 4, lines 40-45). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the vertical support sheer material from monofilament yarn since it is known material choices and techniques for forming a knitted fabric, as taught by Burleson. One would be motivated to form the sheer fabric in the manner taught by Burleson since it provides a sheer material.
Claims 7, 8, 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,975,616 in view of Colson (US 5,313,999). Colson discloses wherein the first vertical support sheer is formed from a woven fabric (Fig 6) having yarns in a machine-direction (Fig 1) and yarns in a cross-direction orthogonal to the machine-direction yarns (Fig 6), the machine-direction yarns and the cross-direction yarns configured to form rectangular shaped openings (col 15, lines 16-18), and wherein the first vertical support member is configured so that the weight (154) of the panel is aligned with and supported by either the cross-direction yarns or the machine-direction yarns (Fig 7).  It would have been obvious to modify the patent in view of Colson as the technique was known to one of ordinary skill in the art.
Claims 11-12, 48-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,975,616 in view of Colson (US 5,313,999). Colson discloses that it is known for openings to be diamond shaped. It would have been obvious to modify the rectangular openings of the patent to be diamond since such modification involves a known shape change, as taught by Colson.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10, 20-33, 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 7, 9, 10, 21, 32 and 49 recite “the weight.” There is a lack of antecedent basis for the limitation in the claims. Further, it is unclear if “weight” is referring to a weight (mass) of the panel itself or if “weight” refers to an additional structural element. If it is a weight (relative mass), it is unclear how the weight aligns (or not align) with yarns. It is unclear what is meant in the claims. Dependent claims inherit this issue and are rejected for depending from the rejected claims.
Claim 7 recites “the first vertical support member.” There is a lack of antecedent basis for the limitation in the claim.
Claim 20 recites “the second vertical support member.” There is a lack of antecedent basis for the limitation in the claim.
In view of the 112 issues discussed above the claims have been examined as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 10, 11, 13, 16-19, 21, 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Colson (US 5,313,999) in view of Pinto (US 5,701,939).
Regarding claim 1, Colson discloses a covering for an architectural feature having a width and a height, the covering for adjusting the amount of light that passes there through and comprising: 
a flexible panel having a width (Fig 7), a top and a bottom end defining a height of the panel, the panel comprising: 
a flexible first vertical support sheer (72) having a plurality of openings to permit light to pass there through, the first vertical support sheer having a height and width; and 
a plurality of flexible opaque vanes (10a) spaced along the height of the first vertical support sheer (Fig 6), 
each of the plurality of flexible vanes (10a) having a length and a width, the length of the plurality of flexible vanes corresponding to and substantially the same as the width of the first vertical support sheer,
each of the plurality of flexible vanes (10a) operably coupled (via 142) to the first vertical support sheer (72) and moveable between a first position that permits light to pass through the flexible panel and a second position that blocks light from passing through the flexible panel (Figs 6 and 7); 
wherein the first vertical support sheer is formed of polymer-based yarns (woven or knit plastic material) and the openings in the first vertical support sheer provide an openness factor (defined by the interstices of the sheer material). 
However, Colson fails to disclose the openness factor in a range of about seventy percent (70%) to about ninety percent (90%). Colson discloses that it is desired that the window covering have a transparent appearance in the open position and also discloses that the openings of the first vertical support shear can be adjusted and selected to provide a desired appearance. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to construct the material of Colson with the claimed openness factor in a range of about seventy percent (70%) to about ninety percent (90%) because it is understood by one of ordinary skill in the art that the openness determines the amount of light that comes inward and the amount of visibility outward and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (discovering the optimum opening size to result in desired visibility). Further, one would be motivated to modify the openness factor of Colson in view of Pinto. Pinto teaches that it is known in the art to provide a covering for an architectural opening to have an openness factor in a range of about seventy percent (70%) to about ninety percent (90%) (Pinto: col 2, lines 20-56) to increased visibility in an open position. One would be motivated to modify Colson such that the first vertical sheer has high visibility. Modification of Colson would not lead to any new or unpredictable results.
Regarding claim 2, modified Colson in view of Pinto wherein the first vertical support sheer has an openness factor within a range of seventy-five percent (75%) to eighty-five percent (85%) (Pinto discloses an openness of 80%).  
Regarding claim 6, as best understood modified Colson discloses wherein the first vertical support sheer is configured so that the weight (154) of the panel aligns with the yarns of the first vertical support sheer (72).  
Regarding claim 7, modified Colson discloses wherein the first vertical support sheer is formed from a woven fabric (Fig 6) having yarns in a machine-direction (Fig 1) and yarns in a cross-direction orthogonal to the machine-direction yarns (Fig 6), the machine-direction yarns and the cross-direction yarns configured to form rectangular shaped openings (col 15, lines 16-18), and wherein the first vertical support member is configured so that the weight (154) of the panel is aligned with and supported by either the cross-direction yarns or the machine-direction yarns (Fig 7).  
Regarding claim 10, as best understood modified Colson discloses wherein the first vertical support sheer is configured so that the weight (153) of the panel is not aligned with the yarns of the first vertical support sheer (72).  
Regarding claim 11, modified Colson discloses wherein the first vertical support sheer is a knit fabric having diamond shaped openings (Colson: col 14, line 61).  
Regarding claim 13, modified Colson discloses wherein at least one or the yarns forming the first vertical support sheer is formed of dark colored yarn (Colson: col 17, lines 42-45).
Regarding claim 16, modified Colson discloses wherein the first vertical support sheer is made from at least one of the group consisting of white, off-white, and clear yarns (Colson: col 17, lines 46-48).  
Regarding claim 17, modified Colson discloses wherein each of the plurality of flexible vanes (10a) are directly attached to the first vertical support sheer (72) using adhesive (16a) (Fig 4).  
Regarding claim 18, modified Colson discloses a flexible second vertical support sheer (96) having a plurality of openings to permit light to pass there through (Fig 6), the second vertical support sheer having a height and width, wherein the second vertical support sheer is formed of polymer-based yarns (woven or knit plastic material) and the openings in the second vertical support sheer provide an openness factor (the sheer material is an open-work material having interstices), and each of the plurality of flexible vanes (10a) is operably connected to the second vertical support sheer and moveable between the first position that permits light to pass through the flexible panel and the second position that blocks light from passing through the flexible panel (Fig 7).  
However, Colson fails to disclose the openness factor in a range of about sixty five percent (65%) to about ninety percent (90%). Colson discloses that it is desired that the window covering have a transparent appearance in the open position and also discloses that the openings of the first vertical support shear can be adjusted and selected to provide a desired appearance. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to construct the material of the second vertical support sheer of Colson with the claimed openness factor in a range of about sixty five percent (65%) to about ninety percent (90%) because it is understood by one of ordinary skill in the art that the openness determines the amount of light that comes inward and the amount of visibility outward and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (discovering the optimum opening size to result in desired visibility). Further, one would be motivated to modify the openness factor of Colson in view of Pinto. Pinto teaches that it is known in the art to provide a covering for an architectural opening to have an openness factor in a range of about sixty five percent (65%) to about ninety percent (90%) (Pinto: col 2, lines 20-56) to increased visibility in an open position. One would be motivated to modify Colson such that the first vertical sheer has high visibility. Modification of Colson would not lead to any new or unpredictable results.
Regarding claim 19, modified Colson discloses wherein each of the plurality of vanes are directly attached to the second vertical support sheer using adhesive (16b) (Fig 4).  
Regarding claim 21, Colson discloses a window covering having a height and a width, the window covering comprising a flexible panel for adjusting the amount of light that passes there through, the flexible panel comprising: 
a flexible first vertical support sheer (72) having a height and width, the height and width of the first vertical support sheer being substantially the same as the height and width of the panel, the first vertical support sheer having a plurality of openings (interstices) to permit light to pass there through; and 
a plurality of generally horizontal vanes (10a) having a length and having a width, the length of the vanes corresponding to and being substantially the same as the width of the first vertical support sheer, each of the plurality of flexible vanes operably coupled to the first vertical support sheer (72) and moveable between a first position that permits light to pass through the flexible panel (Fig 6) and a second position that blocks light from passing through the flexible panel (Fig 7); 
wherein the first vertical support sheer is formed of polymer-based yarns (woven or knit plastic material) and has an openness factor (defined by the interstices of the sheer material);
wherein the first vertical support sheer is formed from a woven fabric (Fig 6) having yarns in a machine-direction (Fig 1) and yarns in a cross-direction orthogonal to the machine-direction yarns (Fig 6), the machine-direction yarns and the cross-direction yarns configured to form rectangular shaped openings (col 15, lines 16-18), and wherein the first vertical support member is configured so that the weight (154) of the panel is aligned with and supported by either the cross-direction yarns or the machine-direction yarns (Fig 7).  
However, Colson fails to disclose the openness factor in a range of about seventy percent (70%) to about ninety percent (90%). Colson discloses that it is desired that the window covering have a transparent appearance in the open position and also discloses that the openings of the first vertical support shear can be adjusted and selected to provide a desired appearance. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to construct the material of Colson with the claimed openness factor in a range of about seventy percent (70%) to about ninety percent (90%) because it is understood by one of ordinary skill in the art that the openness determines the amount of light that comes inward and the amount of visibility outward and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (discovering the optimum opening size to result in desired visibility). Further, one would be motivated to modify the openness factor of Colson in view of Pinto. Pinto teaches that it is known in the art to provide a covering for an architectural opening to have an openness factor in a range of about seventy percent (70%) to about ninety percent (90%) (Pinto: col 2, lines 20-56) to increased visibility in an open position. One would be motivated to modify Colson such that the first vertical sheer has high visibility. Modification of Colson would not lead to any new or unpredictable results.
Regarding claim 27, modified Colson discloses wherein at least one or the yarns forming the first vertical support sheer is formed of dark colored yarn (Colson: col 17, lines 42-45).
Regarding claim 28, modified Colson discloses wherein the first vertical support sheer is made from at least one of the group consisting of white, off-white, and clear yarns (Colson: col 17, lines 46-48).  
Regarding claim 29, modified Colson discloses wherein each of the plurality of flexible vanes (10a) are directly attached to the first vertical support sheer (72) using adhesive (16a) (Fig 4).  
Regarding claim 30, modified Colson discloses a flexible second vertical support sheer (96) having a plurality of openings to permit light to pass there through (Fig 6), the second vertical support sheer having a height and width, wherein the second vertical support sheer is formed of polymer-based yarns (woven or knit plastic material) and the openings in the second vertical support sheer provide an openness factor (the sheer material is an open-work material having interstices), and each of the plurality of flexible vanes (10a) is operably connected to the second vertical support sheer and moveable between the first position that permits light to pass through the flexible panel and the second position that blocks light from passing through the flexible panel (Fig 7).  
However, Colson fails to disclose the openness factor in a range of about sixty five percent (65%) to about ninety percent (90%). Colson discloses that it is desired that the window covering have a transparent appearance in the open position and also discloses that the openings of the first vertical support shear can be adjusted and selected to provide a desired appearance. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to construct the material of the second vertical support sheer of Colson with the claimed openness factor in a range of about sixty five percent (65%) to about ninety percent (90%) because it is understood by one of ordinary skill in the art that the openness determines the amount of light that comes inward and the amount of visibility outward and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (discovering the optimum opening size to result in desired visibility). Further, one would be motivated to modify the openness factor of Colson in view of Pinto. Pinto teaches that it is known in the art to provide a covering for an architectural opening to have an openness factor in a range of about sixty five percent (65%) to about ninety percent (90%) (Pinto: col 2, lines 20-56) to increased visibility in an open position. One would be motivated to modify Colson such that the first vertical sheer has high visibility. Modification of Colson would not lead to any new or unpredictable results.
Regarding claim 31, modified Colson discloses wherein each of the plurality of vanes are directly attached to the second vertical support sheer using adhesive (16b) (Fig 4).  
Claims 3-5 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Colson and Pinto, as applied in claims 1 and 21 above, in further view of Burleson et al. (US 2,736,945), hereinafter referred to as Burleson.
Regarding claims 3-5 and 22-24, modified Colson discloses wherein the yarns forming the first vertical support sheer have a denier. Colson fails to disclose the denier of at least one of the yarns nor all of the yarns in the first vertical support sheer is within a range of about 16 to about 24 and also fails to disclose wherein at least one of the yarns forming the first vertical support sheer is a monofilament yarn. However, Burleson discloses that it is known for a material to have all of the yarns forming the material to have a denier within the range of 16 to 24 and the yarns forming the material being a monofilament yarn (Burleson: col 4, lines 40-45). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the vertical support sheer material of Colson from yarns all having a denier within the range of 16 to 24 and the yarns being monofilament yarn since it is known material choices and techniques for forming a knitted fabric, as taught by Burleson. One would be motivated to form the sheer fabric of Colson in the manner taught by Burleson since it provides a sheer material.
Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Colson and Pinto, as applied in claims 7 and 21  above, in further view Kim (KR 100907461, English translation is attached), hereinafter referred to as Kim ‘461.
Regarding claims 8 and 26, modified Colson discloses wherein the first vertical support sheer is a sheer fabric. Colson fails to disclose the first vertical support sheer is a Leno sheer fabric. However, Kim ‘461 discloses that it is known for a covering a first vertical support sheer to be a Leno sheer fabric. Kim ‘461 discloses that a Leno weave provides a sheer fabric. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first vertical support sheer of Colson from a Leno sheer fabric since it is a known sheer fabric material choice, as taught by Kim ‘461, in use in window coverings. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Colson and Pinto, as applied in claims 1 and 21 above, in further view of Kim et al. (KR 20110133377, English translation is attached), hereinafter referred to as Kim ‘377.
Regarding claims 9 and 25, modified Colson discloses wherein the first vertical support sheer is configured so that the weight (154) of the panel is aligned with and supported by the yarns in the first direction. Colson fails to disclose wherein the first vertical support sheer has fifteen (15) to thirty (30) yarns per inch (ypi) in a first direction. However, the yarns per inch of the sheer corresponds to the density of the weave of the fabric and it is understood by one of ordinary skill in the art that the density determines the amount of light that comes inward and the amount of visibility outward and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (discovering the optimum density). Further, one would be motivated to modify the density of the fabric such that it has fifteen (15) to thirty (30) yarns per inch (ypi) in a first direction, as taught by Kim ‘377. Kim ‘377 teaches that it is known for a sheer material to have 15 to 30 ypi in a first direction (“It is preferred to use a warp yarn density of 18-22 strands / inch” as described in the English translation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Colson with 15 to 30 yarns per inch, as taught by Kim ‘377, since it is a known density for a sheer material and would provide a desired appearance.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Colson and Pinto, as applied in claim 11, in further view of Corey et al. (US 6,302,982), hereinafter referred to as Corey.
Regarding claim 12, modified Colson discloses wherein the first vertical support sheer is a knit sheer fabric. Colson fails to disclose that the first vertical support sheer is a knit Tulle sheer fabric. However, Corey discloses that it is known for a fabric in a covering to be a knit Tulle sheer fabric. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first vertical support sheer as a knit Tulle sheer fabric since it is a known material used in providing a sheer covering, as taught by Corey. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Colson and Pinto, as applied in claim 13, in further view of Neher et al. (US 2011/0284173), hereinafter referred to as Neher.
Regarding claim 14, modified Colson discloses wherein at least one of the yarns forming the first vertical support sheer is dark colored. Colson fails to disclose at least one the yarns forming the first vertical support sheer is dyed using carbon black pigment. However, Neher discloses that it is known for a dark colored material to be formed by being dyed using carbon black pigment (Neher: paragraph [0029]). It would have been obvious to one having ordinary skill in the art before the effective filing date o the claimed invention to dye the yarns using carbon black pigment, as taught by Neher, since it is a known technique for producing dark colored fabrics and for reducing reflections in a panel. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Colson and Pinto, as applied in claim 13, in further view Neher.
Regarding claim 15, modified Colson discloses wherein the first vertical support sheer is a sheer fabric comprising dark colored yarns. Colson fails to disclose the first vertical support sheer is a Leno sheer fabric comprising black colored yarns. However, Neher discloses that it is known for a covering having a first vertical support sheer to be a Leno sheer fabric (Neher: paragraph [0024]). Neher discloses that a Leno weave provides a sheer fabric. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first vertical support sheer of Colson from a Leno sheer fabric since it is a known sheer fabric material choice, as taught by Neher, in use in window coverings. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. Further, Neher discloses that it is known for a dark colored material to be formed by being dyed using carbon black pigment (Neher: paragraph [0029]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dye the yarns using carbon black pigment, as taught by Neher, since it is a known technique for producing dark colored fabrics and for reducing reflections in a panel. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Colson and Pinto, as applied in claim 19, in further view Kim ‘461 and Corey.
Regarding claim 20, modified Colson discloses wherein the first vertical support sheer is a sheer fabric and the second vertical sheet is a knit fabric. Colson fails to disclose the first vertical support sheer is a Leno sheer fabric. However, Kim ‘461 discloses that it is known for a covering a first vertical support sheer to be a Leno sheer fabric. Kim ‘461 discloses that a Leno weave provides a sheer fabric. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first vertical support sheer of Colson from a Leno sheer fabric since it is a known sheer fabric material choice, as taught by Kim ‘461, in use in window coverings. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Further, modified Colson fails to disclose that the second vertical support sheer is a knit Tulle sheer fabric. However, Corey discloses that it is known for a fabric in a covering to be a knit Tulle sheer fabric. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the second vertical support sheer as a knit Tulle sheer fabric since it is a known material used in providing a sheer covering, as taught by Corey. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Colson and Pinto, as applied in claim 31 above, in view of Kim ‘461.
Regarding claim 32, modified Colson discloses wherein the first vertical support sheer is a sheer fabric and forms a front of the window covering and the second vertical support sheet forms a back of the window covering when the covering is configured with the vanes in a first position (Fig 6) to permit light to pass from the second vertical support sheer to the first vertical support sheer. Colson fails to disclose the first vertical support sheer is a Leno sheer fabric. However, Kim ‘461 discloses that it is known for a covering a first vertical support sheer to be a Leno sheer fabric. Kim ‘461 discloses that a Leno weave provides a sheer fabric. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first vertical support sheer of Colson from a Leno sheer fabric since it is a known sheer fabric material choice, as taught by Kim ‘461, in use in window coverings. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Colson and Pinto and Kim ‘461, as applied in claim 32 above, in view of Corey
Regarding claim 33, modified Colson discloses wherein the second vertical support sheer (96) is a knit fabric, and the knit fabric is configured so that the weight (154) of the flexible panel is not aligned with the yarns of the second vertical support sheer (96) (Fig 6). Colson fails to disclose that the second vertical support sheer is a knit Tulle sheer fabric. However, Corey discloses that it is known for a fabric in a covering to be a knit Tulle sheer fabric. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the second vertical support sheer as a knit Tulle sheer fabric since it is a known material used in providing a sheer covering, as taught by Corey. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claims 34-38, 40, 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Colson, Pinto, and Burleson.
Regarding claims 34-37, Colson disclose  a window covering to adjust the amount of light that passes there through, the window covering comprising a flexible, multilayered panel, the multilayered panel comprising: 
a first vertical support sheer (72) having a height and width; and 
a plurality of generally horizontal vanes (10a) spaced along the height of the first vertical support sheer and extending along the width of the first vertical support sheer; 
each of the plurality of generally horizontal vanes operably coupled to the first vertical support sheer to move between a first position that permits light to pass through the panel (Fig 6) and a second position that does not permit light to pass through the panel (Fig 7), 
wherein the first vertical support sheer:
is formed from polymer-based yarns (woven or knit plastic material); and 
the yarns of the first vertical support sheer have a denier.
However, Colson fails to disclose the first vertical support sheer has an openness factor in a range of about seventy percent (70%) to about ninety percent (90%) or about seventy-five percent (75%) to about eighty-five percent (85%).  Colson discloses that it is desired that the window covering have a transparent appearance in the open position and also discloses that the openings of the first vertical support shear can be adjusted and selected to provide a desired appearance. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to construct the material of Colson with the claimed openness factor in a range of about seventy percent (70%) to about ninety percent (90%) or about seventy-five percent (75%) to about eighty-five percent (85%) because it is understood by one of ordinary skill in the art that the openness determines the amount of light that comes inward and the amount of visibility outward and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (discovering the optimum opening size to result in desired visibility). Further, one would be motivated to modify the openness factor of Colson in view of Pinto. Pinto teaches that it is known in the art to provide a covering for an architectural opening to have an openness factor in a range of about seventy percent (70%) to about ninety percent (90%) or about seventy-five percent (75%) to about eighty-five percent (85%) (Pinto: col 2, lines 20-56) to increased visibility in an open position. One would be motivated to modify Colson such that the first vertical sheer has high visibility. Modification of Colson would not lead to any new or unpredictable results.
Modified Colson fails to disclose the yarns of the first vertical support sheer have a denier, and the denier of at least one (or all) of the yarns forming the first vertical support sheer is in a range from about 16 to about 24 and also fails to disclose wherein at least one of the yarns forming the first vertical support sheer is a monofilament yarn. However, Burleson discloses that it is known for a material to have all of the yarns forming the material to have a denier within the range of 16 to 24 and the yarns forming the material being a monofilament yarn (Burleson: col 4, lines 40-45). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the vertical support sheer material of Colson from yarns all having a denier within the range of 16 to 24 and the yarns being monofilament yarn since it is known material choices and techniques for forming a knitted fabric, as taught by Burleson. One would be motivated to form the sheer fabric of Colson in the manner taught by Burleson since it provides a sheer material.
Regarding claim 38, modified Colson discloses wherein the first vertical support sheer is formed from a woven fabric having rectangular shaped openings (col 15, lines 16-18; Fig 7).  
Regarding claim 40, modified Colson discloses wherein at least one or the yarns forming the first vertical support sheer is formed of dark colored yarn (Colson: col 17, lines 42-45).
Regarding claim 42, modified Colson discloses wherein the first vertical support sheer is made from at least one of the group consisting of white, off-white, and clear yarns (Colson: col 17, lines 46-48).  
Regarding claim 43, modified Colson discloses wherein each of the plurality of flexible vanes (10a) are directly attached to the first vertical support sheer (72) (Fig 4).  
Regarding claim 44, modified Colson discloses a flexible second vertical support sheer (96) having a plurality of openings to permit light to pass there through (Fig 6), the second vertical support sheer having a height and width, wherein the second vertical support sheer is formed of polymer-based yarns (woven or knit plastic material) and the openings in the second vertical support sheer provide an openness factor (the sheer material is an open-work material having interstices), and each of the plurality of flexible vanes (10a) is operably connected to the second vertical support sheer and moveable between the first position that permits light to pass through the flexible panel and the second position that blocks light from passing through the flexible panel (Fig 7).  
However, Colson fails to disclose the openness factor in a range of about sixty five percent (65%) to about ninety percent (90%). Colson discloses that it is desired that the window covering have a transparent appearance in the open position and also discloses that the openings of the first vertical support shear can be adjusted and selected to provide a desired appearance. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to construct the material of the second vertical support sheer of Colson with the claimed openness factor in a range of about sixty five percent (65%) to about ninety percent (90%) because it is understood by one of ordinary skill in the art that the openness determines the amount of light that comes inward and the amount of visibility outward and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (discovering the optimum opening size to result in desired visibility). Further, one would be motivated to modify the openness factor of Colson in view of Pinto. Pinto teaches that it is known in the art to provide a covering for an architectural opening to have an openness factor in a range of about sixty five percent (65%) to about ninety percent (90%) (Pinto: col 2, lines 20-56) to increased visibility in an open position. One would be motivated to modify Colson such that the first vertical sheer has high visibility. Modification of Colson would not lead to any new or unpredictable results.
Regarding claim 45, modified Colson discloses wherein each of the plurality of vanes are directly attached to the second vertical support sheer using adhesive (16b) (Fig 4).  
Claims 39 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Colson, Pinto, and Burleson, as applied in claims 38 and 45 above, in further view Kim ‘461.
Regarding claims 39 and 46, modified Colson discloses wherein the first vertical support sheer is a woven sheer fabric. Colson fails to disclose the first vertical support sheer is a Leno sheer fabric. However, Kim ‘461 discloses that it is known for a covering a first vertical support sheer to be a Leno sheer fabric. Kim ‘461 discloses that a Leno weave provides a sheer fabric. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first vertical support sheer of Colson from a Leno sheer fabric since it is a known sheer fabric material choice, as taught by Kim ‘461, in use in window coverings. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 47, modified Colson discloses wherein the first vertical support sheer is a sheer fabric and forms a front of the window covering and the second vertical support sheet forms a back of the window covering when the covering is configured with the vanes in a first position (Fig 6) to permit light to pass from the second vertical support sheer to the first vertical support sheer. Colson fails to disclose the first vertical support sheer is a Leno sheer fabric. However, Kim ‘461 discloses that it is known for a covering a first vertical support sheer to be a Leno sheer fabric. Kim ‘461 discloses that a Leno weave provides a sheer fabric. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first vertical support sheer of Colson from a Leno sheer fabric since it is a known sheer fabric material choice, as taught by Kim ‘461, in use in window coverings. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 48, modified Colson discloses wherein the first vertical support sheer is a knit fabric having diamond shaped openings (Colson: col 14, line 61).  
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Colson, Pinto, Burleson, as applied in claim 40, in further view of Neher.
Regarding claim 14, modified Colson discloses wherein at least one of the yarns forming the first vertical support sheer is dark colored. Colson fails to disclose at least one the yarns forming the first vertical support sheer is black. However, Neher discloses that it is known for a dark colored material to be formed by being dyed black (Neher: paragraph [0029]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dye the yarns using carbon black pigment, as taught by Neher, since it is a known technique for producing dark colored fabrics and for reducing reflections in a panel. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Colson, Pinto, Burleson, and Kim ‘461, as applied in claim 48, in further view of Corey et al. (US 6,302,982), hereinafter referred to as Corey.
Regarding claim 48, modified Colson discloses wherein the second vertical support sheer is a knit sheer fabric. Colson fails to disclose that the second vertical support sheer is a knit Tulle sheer fabric. However, Corey discloses that it is known for a fabric in a covering to be a knit Tulle sheer fabric. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the second vertical support sheer as a knit Tulle sheer fabric since it is a known material used in providing a sheer covering, as taught by Corey. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634